       EXHIBIT A




Case 3:21-cv-00401 Document 10-1 Filed 05/25/21 Page 1 of 2 PageID #: 68
AO 136 (Rev. 10/13) Certificate of Good Standing




                                    UNITED STATES DISTRICT COURT
                                                            for the
                                               Southern District of Florida


                                          CERTIFICATE OF GOOD STANDING




                                                       Clerk of the United States District Court
              I,      Angela E. Noble,                 for the Southern District of Florida,


do hereby certify that Adam David Breit, Florida Bar # 102541, was duly admitted to practice in

this Court on December 03, 2013, and is in good standing as a member of the Bar of this Court.

             Dated at: Miami, Florida on May 22, 2021.




        Case 3:21-cv-00401 Document 10-1 Filed 05/25/21 Page 2 of 2 PageID #: 69
